      Case 4:19-cv-00872-HSG Document 57-4 Filed 04/04/19 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9                               IN THE UNITED STATES DISTRICT COURT
10                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
11                                             OAKLAND DIVISION
12

13
     STATE OF CALIFORNIA; STATE OF                            Case No. 4:19-cv-00872-HSG
14   COLORADO; STATE OF
     CONNECTICUT; STATE OF                                    [PROPOSED] ORDER GRANTING
15   DELAWARE; STATE OF HAWAII;                               PLAINTIFF STATES’ MOTION FOR
     STATE OF ILLINOIS; STATE OF                              PRELIMINARY INJUNCTION
16   MAINE; STATE OF MARYLAND;
     COMMONWEALTH OF                                          Date:         May 9, 2019
17   MASSACHUSETTS; ATTORNEY                                  Time:         2:00 pm
     GENERAL DANA NESSEL ON BEHALF                            Dept:         2
18   OF THE PEOPLE OF MICHIGAN;                               Judge:        Honorable Haywood S. Gilliam,
     STATE OF MINNESOTA; STATE OF                                           Jr.
19   NEVADA; STATE OF NEW JERSEY;                             Trial Date:   None Set
     STATE OF NEW MEXICO; STATE OF                            Action Filed: February 18, 2019
20   NEW YORK; STATE OF OREGON;
     STATE OF RHODE ISLAND; STATE OF
21   VERMONT; COMMONWEALTH OF
     VIRGINIA; and STATE OF WISCONSIN;
22
                                                Plaintiffs,
23
                    v.
24
     DONALD J. TRUMP, in his official capacity
25   as President of the United States of America;
     UNITED STATES OF AMERICA; U.S.
26
     DEPARTMENT OF DEFENSE; PATRICK
27   M. SHANAHAN, in his official capacity as
     Acting Secretary of Defense; MARK T.
28   ESPER, in his official capacity as Secretary of

                         [Proposed] Order Granting Pls.’ Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
      Case 4:19-cv-00872-HSG Document 57-4 Filed 04/04/19 Page 2 of 5



 1   the Army; RICHARD V. SPENCER, in his
     official capacity as Secretary of the Navy;
 2   HEATHER WILSON, in her official capacity
 3   as Secretary of the Air Force; U.S.
     DEPARTMENT OF THE TREASURY;
 4   STEVEN T. MNUCHIN, in his official
     capacity as Secretary of the Treasury; U.S.
 5   DEPARTMENT OF THE INTERIOR;
     DAVID BERNHARDT, in his official capacity
 6   as Acting Secretary of the Interior; U.S.
 7   DEPARTMENT OF HOMELAND
     SECURITY; KIRSTJEN M. NIELSEN, in
 8   her official capacity as Secretary of Homeland
     Security;
 9
                                          Defendants.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                     [Proposed] Order Granting Pls.’ Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
      Case 4:19-cv-00872-HSG Document 57-4 Filed 04/04/19 Page 3 of 5



 1         On April 4, 2019, Plaintiffs States of California, Colorado, Connecticut, Delaware, Hawaii,

 2   Illinois, Maine, Maryland, Minnesota, Nevada, New Jersey, New Mexico, New York, Oregon,

 3   Rhode Island, Vermont, Wisconsin, the Commonwealths of Massachusetts and Virginia, and

 4   Attorney General Dana Nessel on behalf of the People of Michigan (collectively, Plaintiff States)

 5   filed a Motion for Preliminary Injunction (Motion) and a hearing on the Motion was held on

 6   Thursday, May 9, 2019 at 2:00 p.m.

 7         The Court has considered the Motion and documents filed therewith, all of the papers on

 8   file in this action, and the evidence and arguments presented at the hearing, and hereby GRANTS

 9   Plaintiff States’ Motion. The Court finds that each of the necessary elements for issuing a

10   preliminary injunction are met. In particular, the Court finds that Plaintiff States are likely to

11   prevail on the merits of their claims; absent a preliminary injunction, Plaintiff States would be

12   likely to suffer irreparable injuries; the balance of the equities favor Plaintiff States; and the

13   requested relief is in the public interest.

14                                     PRELIMINARY INJUNCTION

15         Now, therefore, it is hereby ORDERED that:

16         Defendants Patrick M. Shanahan, in his official capacity as Acting Secretary of Defense,

17   Mark T. Esper, in his official capacity as Secretary of the Army, Richard V. Spencer, in his

18   official capacity as Secretary of the Navy, Heather Wilson, in her official capacity as Secretary of

19   the Air Force, and the United States of America and the Department of Defense, and their

20   officers, agents, servants, employees, and attorneys, and any other persons who are in active

21   concert or participation with them, ARE HEREBY RESTRAINED AND ENJOINED from

22   committing, or performing directly and indirectly, any and all of the following acts during the

23   pendency of this action: Diverting any funding or resources pursuant to section 8005 of the Fiscal

24   Year 2019 Department of Defense Appropriations Act, P.L. No. 115-245 or 10 U.S.C. section

25   284 toward the construction of any barrier or border-related infrastructure and/or project along the

26   southern border of New Mexico. Further, these Defendants and Defendants Kirstjen M. Nielsen,

27   in her official capacity as Secretary of Homeland Security, and the Department of Homeland

28   Security, and their officers, agents, servants, employees, and attorneys, and any other persons
                                                          1
                       [Proposed] Order Granting Pls.’ Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
      Case 4:19-cv-00872-HSG Document 57-4 Filed 04/04/19 Page 4 of 5



 1   who are in active concert or participation with them, ARE HEREBY RESTRAINED AND

 2   ENJOINED during the pendency of this action from obligating any funding, including but not

 3   limited to, the awarding of and/or entering into any contracts, toward the construction of any

 4   barrier or border-related infrastructure and/or project along the southern border of New Mexico

 5   through the use of any funds diverted pursuant to section 8005 of the Fiscal Year 2019

 6   Department of Defense Appropriations Act, P.L. No. 115-245 or 10 U.S.C. section 284.

 7         Defendants Steven T. Mnuchin, in his official capacity as Secretary of the Treasury, and the

 8   United States of America and the Department of the Treasury, and their officers, agents, servants,

 9   employees, and attorneys, and any other persons who are in active concert or participation with

10   them, ARE HEREBY RESTRAINED AND ENJOINED from committing, or performing directly

11   and indirectly, any and all of the following acts during the pendency of this action: Diverting any

12   funding pursuant to 31 U.S.C. section 9705 toward the construction of any barrier or border-

13   related infrastructure and/or project along the southern border of the United States of America.

14   Further, these Defendants and Defendants Kirstjen M. Nielsen, in her official capacity as

15   Secretary of Homeland Security, and the Department of Homeland Security, and their officers,

16   agents, servants, employees, and attorneys, and any other persons who are in active concert or

17   participation with them, ARE HEREBY RESTRAINED AND ENJOINED during the pendency

18   of this action from obligating any funding, including but not limited to, the awarding of and/or

19   entering into any contracts, toward the construction of any barrier or border-related infrastructure

20   and/or project along the southern border of the United States of America through the use of any

21   funds diverted pursuant to 31 U.S.C. section 9705.

22         Defendants Kirstjen M. Nielsen, in her official capacity as Secretary of Homeland Security,

23   Patrick M. Shanahan, in his official capacity as Acting Secretary of Defense, Mark T. Esper, in

24   his official capacity as Secretary of the Army, Richard V. Spencer, in his official capacity as

25   Secretary of the Navy, Heather Wilson, in her official capacity as Secretary of the Air Force, and

26   the United States of America, the Department of Homeland Security, and the Department of the

27   Defense, and their officers, agents, servants, employees, and attorneys, and any other persons who

28   are in active concert or participation with them, ARE HEREBY RESTRAINED AND
                                                         2
                      [Proposed] Order Granting Pls.’ Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
      Case 4:19-cv-00872-HSG Document 57-4 Filed 04/04/19 Page 5 of 5



 1   ENJOINED from committing, or performing directly and indirectly, any and all of the following

 2   acts during the pendency of this action: Taking any further action related to the construction of

 3   any barrier or border-related infrastructure and/or project along the southern border of New

 4   Mexico unless and until Defendants comply with the National Environmental Policy Act, 42

 5   U.S.C. sections 4321-4370m-12.

 6         IT IS SO ORDERED.

 7   Dated: __________________

 8
                                                              __________________________________
 9                                                            The Honorable Haywood S. Gilliam, Jr.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
                      [Proposed] Order Granting Pls.’ Mot. for Prelim. Inj. (4:19-cv-00872-HSG)
